     Case 4:15-cv-00177-RSB-BKE Document 41 Filed 12/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    COASTAL LOGISTICS, INC.,

                 Plaintiff,                                   CIVIL ACTION NO.: 4:15-cv-00177

         v.

    AIM STEEL INTERNATIONAL, INC.,

                 Defendant.


                                             ORDER

        On January 31, 2017, this case was stayed due to Defendant’s filing of a voluntary petition

in the United States Bankruptcy Court for the Northern District of Georgia, (doc. 33). See In re

AIM Steel International, Inc., 16-67661 (Bankr. N.D. Ga. filed Oct. 3, 2016). The Court has

recently reviewed the docket for the bankruptcy proceeding and it appears that the proceeding has

concluded. 1 Accordingly, the Court ORDERS Plaintiff to advise the Court of the status of this

case within TWENTY-ONE (21) DAYS of the date of this Order.

        SO ORDERED, this 22nd day of December, 2020.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
  When the case was stayed, Plaintiff was directed to immediately notify the Court in the event the
Bankruptcy Court granted relief from the stay, closed the case, or dismissed Defendant’s petition. (Doc.
33.)
